Citation Nr: 0638506	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  98-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to herbicides. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The issues of entitlement to higher disability ratings for 
peripheral vascular disease, right and left foot and ankle, 
currently 10 percent disabling for the right and for the left 
lower extremities, and the issues of whether new and material 
evidence was received to reopen previously denied and final 
claims for service connection for passive-aggressive 
personality disorder, claimed as diminished mental capacity, 
and for osteoarthritis of the knees are the subject of a 
separate decision.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to April 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the August 2006 Board hearing, the veteran reported that 
he is being treated by Dr. Hillson, a private doctor, for his 
skin disability.  The claims folder does not contain these 
records.  Where the veteran has explicitly identified 
clinical evidence which he believes is pertinent to his 
claim, VA has a duty to assist him in securing such evidence.  

The record also contains a copy of a January 2006 Social 
Security Administration (SSA) administrative law judge 
decision, which shows that SSA disability benefits are based 
on arthritis, obesity, and depression.  Complete SSA records, 
including copies of the exhibits/evidence supporting the SSA 
claim, should be obtained, as the records likely contain 
information pertinent to the PTSD claim.

Accordingly, the Board directs the following actions:

1.  Ensure that all missing, and more 
contemporaneous, records of VA treatment 
for psychiatric and skin disorders are 
associated with the claims file.

2.  Obtain from Dr. Hillson a complete set 
of his records.  Ask the veteran to 
execute, as warranted, a release form to 
enable VA to obtain these records 
directly, on his behalf.   

3.  Obtain a complete set of the veteran's 
SSA records, including the administrative 
law judge decision and all supporting 
exhibits and evidence.  

4.  After completing all of the above, 
readjudicate the PTSD and skin disorder 
claims.  If any benefit sought remains 
denied, then issue an updated Supplemental 
Statement of the Case (SSOC).  Afford the 
veteran and his representative an 
opportunity to respond.  Then, if in 
order, return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________	_______________________________
   JOAQUIN AGUAYO-PERELES	            MARY GALLAGHER
            Veterans Law Judge			   Veterans Law Judge
        Board of Veterans Appeals 		          Board of 
Veterans Appeals 



__________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



